First Liberty Power CORP 7251 West Lake Mead Blvd, Unit 300 Las Vegas, NV89128 6 May 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Stephen Krikorian Accounting Branch Chief Division of Corporate Finance cc: Morgan Youngwood Staff Accountant Division of Corporate Finance RE: First Liberty Power Corp.(the “Company”) Form 10-K/A for the Fiscal Year Ended July 31, 2010 Filed on December 16, 2010 File No. 000-52928 Dear Sirs, Further to the letter of February 25, 2011, in regard to the above noted 10-K/A Company filing, we respectfully request that we be able to submit our amended filing on or before May 20, 2011.This additional time has proven to be necessary due to the need to work with our auditors to improve certain disclosures in our financial statements. Sincerely, /s/ Don Nicholson Don Nicholson President
